

	

	

	

		II

		109th CONGRESS

		1st Session

		S. 719

		IN THE SENATE OF THE UNITED STATES

		

			April 6, 2005

			Mr. Sarbanes (for

			 himself and Ms. Mikulski) introduced the

			 following bill; which was read twice and referred to the

			 Committee on Environment and Public

			 Works

		

		A BILL

		To extend Corridor O of the Appalachian Development

		  Highway System from its current southern terminus at I–68 near Cumberland to

		  Corridor H, which stretches from Weston, West Virginia, to Strasburg,

		  Virginia.

	

	

		

			1.

			Appalachian development highway system

			

				Section 14501 of title 40,

			 United States Code, is amended by striking subsection (a) and inserting the

			 following:

				

					

						(a)

						Purpose

						

							(1)

							In general

							The Secretary of Transportation may assist in the construction

				of an Appalachian development highway system and local access roads serving the

				Appalachian region to provide a highway system that, in conjunction with the

				Interstate System and other Federal-aid highways in the Appalachian region,

				will open an area with developmental potential in which commerce and

				communication have been inhibited by lack of adequate access.

						

							(2)

							Limitations

							

								(A)

								Construction

								Construction on the development highway system described in

				paragraph (1) shall not be greater than 3,1251/2

				miles.

							

								(B)

								Local access roads

								There shall not be more than 1,400 miles of local access roads

				that—

								

									(i)

									serve—

									

										(I)

										specific recreational, residential, educational, commercial,

				industrial; or

									

										(II)

										similar facilities; or

									

									(ii)

									facilitate a school consolidation program.

								.

			

			2.

			Designation of Addition

			

				(a)

				In general

				There is designated as an addition to Corridor O in Maryland and

			 West Virginia on the Appalachian Development Highway System a segment from

			 Interstate Route 68 to Corridor H.

			

				(b)

				Extension and development

				The addition to Corridor O shall—

				

					(1)

					extend approximately 351/2 miles; and

				

					(2)

					be developed as a multilane freeway, with interchanges at

			 appropriate crossroad locations.

				

